Case 5:20-cv-05087-JFL Document 4 Filed 11/04/20 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

ERIC HOUSER, on behalf of himself and
similarly situated employees, : 5:20-cv-05087-JFL
Plaintiff,
v.

THIRTY, INC.,
Defendant.

 

CONSENT TO BECOME PARTY PLAINTIFF
I consent to become a party plaintiff in the above-captioned action pursuant to 29
U.S.C. § 216(b). Lagree to be represented by Winebrake & Santillo, LLC (Dresher, PA).
L understand that I will be bound by the judgment of the Court on all issues in this

action, including the fairness of any settlement.

BLAZE _ 005

Signature Date

Jerald (ssalaahae,

Name (Please Print Neatly)

Address
City, State, Zip - ) |

Phone Number

Email Address: | |

Return to:

 

WINEBRAKE & SANTILLO, LLC

715 Twining Road, Suite 211

Dresher, PA 19025

Phone: (215) 884-2491

Fax: (215) 884-2492

Email: pwinebrake@winebrakelaw.com
Case 5:20-cv-05087-JFL Document 4 Filed 11/04/20 Page 2 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

ERIC HOUSER, on behalf of himself and
similarly situated employees, :  5:20-cv-05087-JFL
Plaintiff,
Vv.

THIRTY, INC.,
Defendant.

 

CONSENT TO BECOME PARTY PLAINTIFF
I consent to become a party plaintiff in the above-captioned action pursuant to 29
U.S.C. § 216(b). Lagree to be represented by Winebrake & Santillo, LLC (Dresher, PA).
I understand that I will be bound by the judgment of the Court on all issues in this

action, including the fairness of any settlement.

Wa (0/22/20

ure Date

\ort e| Gonze! le
Name (Please Print Neatly)

  
  

Sig

 

Address OY

inn

City, State, Zip Code

qa

Phone Number

Email —_

Return to:
WINEBRAKE & SANTILLO, LLC
715 Twining Road, Suite 211
Dresher, PA 19025
Phone: (215) 884-2491
Fax: (215) 884-2492
Email: pwinebrake@winebrakelaw.com
Case 5:20-cv-05087-JFL Document 4 Filed 11/04/20 Page 3 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

ERIC HOUSER, on behalf of himself and
similarly situated employees, > 5:20-cv-05087-JFL
Plaintiff,
Vv.

THIRTY, INC.,,
Defendant.

 

CONSENT TO BECOME PARTY PLAINTIFF
I consent to become a party plaintiff in the above-captioned action pursuant to 29
U.S.C. § 216(b). Lagree to be represented by Winebrake & Santillo, LLC (Dresher, PA).
I understand that I will be bound by the judgment of the Court on all issues in this

action, including the fairness of any settlement.

Signature Date

Tdris cove.
Name (Please Print Neatly)

Address

 

 

City, State, Zip Code

Phone a

~
cy

Email Addre

Return to:
WINEBRAKE & SANTILLO, LLC

715 Twining Road, Suite 211

Dresher, PA 19025

Phone: (215) 884-2491

Fax: (215) 884-2492

Email: pwinebrake@winebrakelaw.com
Case 5:20-cv-05087-JFL Document 4 Filed 11/04/20 Page 4 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

ERIC HOUSER, on behalf of himself and
similarly situated employees, > §:20-cv-05087-JFL
mo 7 Plaintiff,

Vv.

THIRTY, INC.,
Defendant.

 

CONSENT TO BECOME PARTY PLAINTIFF
I consent to become a party plaintiff in the above-captioned action pursuant to 29
U.S.C. § 216(b). I agree to be represented by Winebrake & Santillo, LLC (Dresher, PA).
I understand that I will be bound by the judgment of the Court on all issues in this

action, including the fairness of any settlement.

Clucit Hour. ([0f/aG/20__

Signature Date

Elisabeth Houser

Name (Please Print Neatly)

=.

Address

City, State, Zip Code

Phone Number

Email Address

Return to:
WINEBRAKE & SANTILLO, LLC
715 Twining Road, Suite 211 .
Dresher, PA 19025
Phone: (215) 884-2491
Fax: (215) 884-2492
Email: pwinebrake@winebrakelaw.com
Case 5:20-cv-05087-JFL Document 4 Filed 11/04/20 Page 5 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

ERIC HOUSER, on behalf of himself and
similarly situated employees, :  5:20-ev-05087-JFL
Plaintiff,
v.

THIRTY, INC.,
Defendant.

 

CONSENT TO BECOME PARTY PLAINTIFF
I consent to become a party plaintiff in the above-captioned action pursuant to 29
U.S.C. § 216(b). agree to be represented by Winebrake & Santillo, LLC (Dresher, PA).
L understand that I will be bound by the judgment of the Court on all issues in this

action, including the fairness of any settlement.

Sigmatire Date

Toln M Gahey

Name (Please Print Neatly)“

 

 

Address

Ez >

City, State, Zip Code

Phone Number

- . i

mail Address

 

Return to:
WINEBRAKE & SANTILLO, LLC

715 Twining Road, Suite 211

Dresher, PA 19025

Phone: (215) 884-2491

Fax: (215) 884-2492

Email: pwinebrake@winebrakelaw.com
Case 5:20-cv-05087-JFL Document 4 Filed 11/04/20 Page 6 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

ERIC HOUSER, on behalf of himself and
similarly situated employees, :  5:20-cv-05087-JFL
Plaintiff,
v.

THIRTY, INC.,
Defendant.

 

CONSENT TO BECOME PARTY PLAINTIFF
I consent to become a party plaintiff in the above-captioned action pursuant to 29
U.S.C. § 216(b). I agree to be represented by Winebrake & Santillo, LLC (Dresher, PA).
I understand that I will be bound by the judgment of the Court on all issues in this

action, including the fairness of any settlement.

 
 

IO\I TVD

Signature Date

TOaAmon Se ok

Name (Please Print Neatly)

Address \
= State, Zip - |

Phone Number

Email Address _ 4 ~

Return to:
WINEBRAKE & SANTILLO, LLC
715 Twining Road, Suite 211
Dresher, PA 19025
Phone: (215) 884-2491
Fax: (215) 884-2492
Email: pwinebrake@winebrakelaw.com

 

 
